Ford, J.
At the annual corporate meeting of the inhabitants of the township, on the 11th of April, 1814, the overseers of the poor held their public auction for selling the maintenance of their poor, to the lowest bidders, for on® year; at which auction they struck off the maintenance of Nelly and Betsey Carrol, two infant paupers, of their town, to William Colfax, for one year, at $104. William Colfax accordingly received, and maintained them for one year. Some time after making this contract, namely,- on the 16th of May following, the town committee, doubting the obligation of the township to maintain these paupers, gave an order to the overseers to pay for their support up to that date, and no longer. Accordingly, on the 19th of December, 1815, which was eight months after the expiration of the year, they paid him $10, and no more. The residue lay unsettled until the year 1820, when he sued the inhabitants of the township, and declared there remained due to him, for principal and interest, the sum of $100. The jury *140■found a verdict in his favor for $94. And now three errors ■are assigned by the township : first, that the demand really ■exceeded the jurisdiction of the court below; second, that the plaintiff was not entitled to pay for the year’s, support; -and third, that the action in this case cannot lie against the township.
1. The amount due to the plaintiff will certainly exceed -$100, if interest be calculated at seven per cent.; but the law mentions this rate only to prohibit, men from taking more. In Pen. 908, this court decided, that a creditor might take less if he pleased, and this creditor says he asks no more interest than, with the principal, amounts to $100.
2. The .contract which bound the purchaser for a year’s maintenance, bound the other party, necessarily, for the ■same time. It was a mutual tie, and could not be rescinded without mutual consent. No idea is more unjust or dangerous, than that corporations, after they have contracted, may .rescind or alter the contract at their pleasure. It is a sacred ■thing, and cannot be impaired, even in courts of law, after .it has been fairly and legally made.
3. I am of opinion, that this action lies against the inhabitants of the township, and no other persons. The •act of 21st February, 1798, constitutes the inhabitants of' ■each township a corporate body, with powers to sue and be -sued, contract and be contracted with, and this is most -evidently a corporation contract.
First. Because no other persons are liable for the support ■and maintenance of the poor, either at common law or by statute. The common law made no provision for the poor; but left them to depend on ecclesiastical charity, on offerings spontaneously made at altars, and on the voluntary endowment of almshouses by religious and pious people. The principle of forcing one man to support others, not his kindred, was wholly unknown to it. Nothing can be1 more remote from all its precedents than the forcing of two overseers, merely because they are public officers, to maintain all the *141poor of a township, or be sued, as individuals, for the amount of the maintenance. Neither does the statute law of England with all its mightiest oppressions, contain such a doctrine,. In 2 Shaw’s Jus. 19, 20, it is laid down, “ that overseers of the poor are not obliged to disburse their own money for the support of the poor, nor are they obliged to lay out money till they have received it,” all which is fully supported in 2 Ld. Ray. 1009. And it is in vain we search the Jersey statutes for a law to subject overseers to an action for not advancing their own money. Many overseers are not worth so much in the world. Such a law would spread dismay through all the townships in the state, and could not, exist a year in our code. Nor is there the least occasion for-such a law, because,
Secondly. The support and maintenance of the poor is. charged by law upon the town corporate. By the eleventh, section of the act, they are expressly “ to raise money for the support and maintenance of the poor,” and if money is to be raised by judgment and execution against the overseers’ private estates for the same object, it must be because-the corporation will not do it, and then the overseers are ruined ; or if they will, then the money is to be raised twice - over. And to give a remedy against the overseers in their private capacity is circuitous and altogether unnecessary, for,
Thirdly. A corporation is always bound by the contracts-of Us officers, provided they act within the line of their duty to the corporation, and by lawful authority. A corporation can act no otherwise than by its officers ; and hence, by the • twelfth section of the act, the inhabitants are to elect officers-to perform all their corporate functions, assessors to make the rates, collectors to levy them, overseers of the poor to place paupers out for maintenance, and a town committee to call all of them to account; and to suppose that these officers, acting officially and within the limits assigned them in law, do not bind the corporation, would be to produce the-very essence of confusion ; the assessment would be no cor*142porate rate ; payment of rates to the collector would not be valid against the township ; the corporation might avoid all settlements made by the township committee, under pretence they were the doings of private men, and the overseers of the poor be left to judgment and execution upon contracts for support of the poor, though made by them officially, in their very names of overseers of the poor ; and this in opposition, not only to the whole scope and intent of the act of 1798, but, '
Fourthly. In opposition to the former decisions of this court, and what I consider the firmly settled principles of the common law. I deem it useless to inquire into the liability of overseers prior to the incorporation of townships in 1793, for at that time the statute did away old things, and brought'the overseers into a new relation by making them the subordinate officers of a corporation. Hence this court decided, in 1 Pen. 136, that if they pay out money by mistake they cannot recover it back in 'their names, because it is corporation money, and must be sued for in the name of the corporate body. And in 1 Pen. 6, this court rejected the idea that overseers were answerable as principals, declaring that they were, in fact, only the agents of the township. These decisions have been universally understood as settling the question against the private liability of overseers of the poor. They are to be considered as agents in what they do officially, and no principle of the common law is more firmly settled, than that the act of the agent is, in law, the act of the principal. “ Qui facit per alium facit per se,” has been a maxim for ages. And it is as applicable to public agents as it is to private ones. In 1 Term Pep. 182, it was decided that where a man acts as public agent, and treats in that capacity, there is no pretence to say that he is personally liable. And th'e Supreme Court of the United States, in 1 Cranch 345, declares that this decision is consonant to policy, to reason, and to law, and repeats again, “ that when a public agent acts in the line of his *143duty, and by legal authority, his contracts are public, and not private.” Here the overseers were agents in no private business of their own ; they treated in the capacity of overseers, in the line of their duty, and by lawful authority. So it became the contract of the town, through the agency of their legitimate officers, and the action upon the contract is rightly brought against the inhabitants of the town. Therefore, in my opinion, the j udgrnent should be affirmed.
Rossell, J. concurred.
Kirkpatrice, C. J.
I differ from my brethren in the opinion expressed in this case. My view of the question is shown in the case of Board and Kanouse v. Cronk* on certiorari, decided this term. I should, therefore incline to the opinion, that the judgment should be reversed.
J udgrnent affirmed.

 See the next case.